November 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE STATE OF TEXAS, Appellant

NO. 14-14-00054-CR                          V.

                             BRIAN WEI, Appellee


                     ________________________________

       This court today issued a substitute opinion. We order this court’s former
judgment of October 2, 2014, be vacated, set aside, and annulled. We further order
this court’s opinion of October 2, 2014, withdrawn. We deny the motion for en
banc reconsideration filed by appellant, The State of Texas, as moot.
     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.